Case 2:20-cv-14451-DMM Document 42 Entered on FLSD Docket 07/14/2021 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-14451-CV-MIDDLEBROOKS

   FREDERICK HENRY,

          Plaintiff,

   V.

   NOEL STEPHENS, in his official capacity as Sheriff
   of Okeechobee County,

          Defendant.
   - - - - - - - - - - - - - - - - - - -I
                       ORDER DENYING MOTION FOR RECONSIDERATION

          THIS CAUSE comes before the Court upon Plaintiff Frederick Henry's Motion for

   Reconsideration of Order ("Motion"), filed July 9, 2021. (DE 40). Defendant Noel Stephens, sued

   in his official capacity as Sheriff of Okeechobee County, responded in opposition on July 13, 2021.

   (DE 41). For the following reasons, the Motion is denied.

          On June 15, 2021, I entered an Order on Motions to Dismiss ("Order"), wherein, inter alia,

   I dismissed without prejudice Count IV of Plaintiffs Amended Complaint, "Americans with

   Disabilities Act § 202/42 U.S.C. § 12132," to the extent it was brought against Defendant

   Stephens. 1 (DE 36 at 15-16). I found that the claim failed against Defendant Stephens because the

   Amended Complaint did not allege, or allow for the reasonable inference, that the complained-of

   conduct was the result of intentional discrimination or exceeded gross negligence. (Id at 16). Upon

   dismissal, I advised Plaintiff that he may file a Second Amended Complaint by June 25, 2021 in

   accordance with my Order.



   1
    I dismissed Count IV with prejudice as brought against Defendant Brandon Wilson. (DE 36 at
   15).

                                                    1


                                                                                                         '\
Case 2:20-cv-14451-DMM Document 42 Entered on FLSD Docket 07/14/2021 Page 2 of 3



          Plaintiff did not file a Second Amended Complaint. Thus, on July 7, 2021, for clarity of

   record, I directed Plaintiff to file a Notice Regarding Operative Complaint to confirm his decision

   to forego the claims that I dismissed from his Amended Complaint without prejudice. (DE 38). In

   compliance with that Order, Plaintiff advised that he will not file a Second Amended Complaint

   but instead intended to move for reconsideration of the Order dismissing Plaintiffs ADA claim

   without prejudice against Defendant Stephens. That Motion is now before me.

          A motion for reconsideration should only be filed when there is: (1) newly discovered

   evidence, (2) an intervening change in controlling law, or (3) a need to correct a clear error oflaw

   or fact. See Bd ofTrs. of Bay Medical Ctr. v. Humana Military Healthcare Servs., Inc., 447 F.3d

   1370, 1377 (11th Cir. 2006) (citations omitted). Such a motion should not be used as a vehicle "to

   relitigate old matters, raise argument or present evidence that could have been raised prior to the

   entry of judgment." Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir.

   2005). To prevail on a motion to reconsider, the moving party "must demonstrate why the court

   should reconsider its prior decision and set forth facts or law of a strongly convincing nature to

   induce the court to reverse its prior decision." Miccosukee Tribe of Indians v. United States, 680

   F. Supp. 2d 1308, 1312 (S.D. Fla. 2010) (citations omitted). 2

         · In his Motion, Plaintiff argues, for the first time; that Defendant Stephens violated Title II

   of the ADA by failing to provide adequate medical services to Plaintiff due to his disability. (DE

   40 at 3-4). But Plaintiffs ADA claim, as pled in the Amended Complaint, is directed toward the

   lack of adequate accommodations for Plaintiff at the Okeechobee County Jail-including, the lack

   of a "suitable housing unit that provided mobility features," a "suitable bed," and "clear floor



   2
     Plaintiff does not articulate whether he moves under Rule 59(e) or Rule 60(b) or why his grounds
   for reconsideration fall within either reconsideration standard. Notwithstanding, Plaintiff appears
   to be arguing implicitly that the Court made a clear error of law or fact.

                                                    2
Case 2:20-cv-14451-DMM Document 42 Entered on FLSD Docket 07/14/2021 Page 3 of 3



   space." (DE 20 ,r,r 50-51 ). If Plaintiff desired to raise this theory ofliability under the ADA based

   on inadequate medical services, it should have done so by filing a Second Amended Complaint,

   as I granted him leave to do. Because motions for reconsideration are not vehicles for raising

   arguments that the movant could have raised previously but chose not to, Plaintiff is not entitled

   to reconsideration on this basis.

          Plaintiff also maintains that I should construe Officer Brandon Wilson's decision to place

   Plaintiff, a paraplegic, on a mattress placed on top of a desk in the attorney-client meeting room

   for one night as intentionally discriminatory or rising above the level of gross negligence. (DE 40

   at 4-5). I considered and addressed this issue in my Order on Motions to Dismiss. Because it is

   improper on a motion for reconsideration to ask the Court to rethink precisely what it has already

   thought through, Plaintiff is also not entitled to reconsideration on this basis.

          Accordingly, after careful review of Plaintiffs Motion, the Response, and the record as a

   whole, it is hereby ORDERED AND ADJUDGED that Plaintiffs Motion for Reconsideration of

   Order (DE 40) is DENIED.

          DONE AND ORDERED in Chambers in West Palm Beach, Florida on this 14th day of

   July, 2021.




                                                                                       ~
                                                               DO ALD M. MIDDLEBROOKS
                                                               UNITED STATES DISTRICT JUDGE

   cc: Counsel of Record




                                                      3
